IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 9, 2009
                                     No. 09-40201
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HECTOR MANUEL HUERTA-RUIZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:08-CR-1567-1


Before JOLLY, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Hector Manuel
Huerta-Ruiz has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Huerta-Ruiz has filed a response
in which he argues, among other things, that he was denied the effective
assistance of counsel because his attorney failed to raise objections to the
enhancement of his sentence under United States Sentencing Guideline



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-40201

§ 2L1.2(b)(1)(A)(ii).     Huerta-Ruiz also has filed motions requesting the
appointment of substitute counsel and a hearing.
      Our independent review of the record, counsel’s brief, and Huerta-Ruiz’s
response discloses no nonfrivolous issue for appeal.     Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, Huerta-Ruiz’s motions for the appointment of substitute
counsel and a hearing are DENIED, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2.




                                       2